EXHIBIT 10.5

Letter of Commitment




To: Fujian United Bamboo Technology Co., Ltd.




Whereas:

To realize your control of Jianou Lujian Foodstuff Co., Ltd. (the “Jianou
Lujian”), Jianou Lujian has signed Entrusted Management Agreement with your
company. To protect your company’s benefits, I specially commit as the following
and will undertake any legal responsibility from this commitment:




1. My controlled enterprises other than Jianou Lujian have no horizontal
competition with your company.




2. When your company could operate independently, I and other my controlled
enterprises would not directly deal with or enlarge the business or activities,
which compete with or possibly compete with your company, at any place or by any
means (including but not limited to sole enterprise, cooperative enterprise or
holding the shares or benefits in other company or enterprise) in P.R.C. I agree
to take the responsibility of compensation if I break the commitment, which
induces the economic damages to your company.




3. Since the issuing date of this commitment, I and other my controlled
enterprises shall not register the new enterprise to carry out business or
activities, which compete with or possibly compete with your company, at any
place or by any means. I agree to take the responsibility of compensation if I
break the commitment, which induces the economic damages to your company.




4. If your company enlarges your products and business area, I and other my
controlled enterprises would not compete with your company and your developed
products or business. If the competition happened, I and other my controlled
enterprises would quit from competing as the following manners: A. to stop
producing the competitive products or possibly competitive products; B. to stop





1




--------------------------------------------------------------------------------

operating the competitive business or possibly competitive business; C. to
combine the competitive business to your company; D. to transfer the competitive
business to a non-related third party.




                                                                                

Committed by:  

 

 

 

Tang Jinrong

 

 

 

 

 

 

 

 

Li Lifang

 

 

 

 

 

 

 

 

Tang Shuiyou

 

 

 

 

 

September 27, 2009   








2


